

117 HR 3163 IH: Combating Racist Teaching in Schools Act
U.S. House of Representatives
2021-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3163IN THE HOUSE OF REPRESENTATIVESMay 12, 2021Mr. Roy (for himself, Mr. Duncan, Mr. Norman, Mr. Biggs, Mr. Hice of Georgia, Mr. Bishop of North Carolina, Mr. Buck, Mrs. Greene of Georgia, Mrs. Miller of Illinois, Mr. Weber of Texas, Mrs. Lesko, Mr. Budd, Mr. Tiffany, Mr. Good of Virginia, Mr. Harris, Mr. Gosar, Mr. Moore of Alabama, Mrs. Boebert, Mr. Cloud, Mr. Babin, Mr. Steube, Mr. Perry, Mr. McClintock, Mr. Brooks, Mr. Rice of South Carolina, Mr. Loudermilk, and Mr. Sessions) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo prohibit the award of Federal funds to schools that promote certain race-based theories to students, and for other purposes.1.Short titleThis Act may be cited as the Combating Racist Teaching in Schools Act or the CRT Act.2.Prohibition on award of Federal funds to certain schools(a)Prohibition on award of funds to certain elementary and secondary schoolsNo Federal funds received by a State or local educational agency may be allocated to an elementary or secondary school that promotes the race-based theories described in subsection (c) or compels teachers or students to affirm, adhere to, adopt, or process beliefs in a manner that violates title VI of the Civil Rights Act of 1964.(b)Prohibition on award of funds to certain institutions of higher educationNo Federal funds may be awarded to an institution of higher education if such institution promotes the race-based theories described in subsection (c) or compels teachers or students to affirm, adhere to, adopt, or process beliefs in a manner that violates title VI of the Civil Rights Act of 1964.(c)Race-Based theories describedThe race-based theories described in this subsection are the following:(1)Any race is inherently superior or inferior to any other race, color, or national origin.(2)The United States is a fundamentally racist country.(3)The Declaration of Independence or Constitution of the United States are fundamentally racist documents.(4)An individual’s moral character or worth is determined by the individual’s race, color, or national origin.(5)An individual, by virtue of the individual’s race, is inherently racist or oppressive, whether consciously or unconsciously.(6)An individual, because of the individual’s race, bears responsibility for the actions committed by other members of the individual’s race, color, or national origin.(d)Rules of construction(1)Protected speech not restrictedNothing in this section shall be construed to restrict the speech of a student, teacher, or any other individual outside of a school setting.(2)Access to materials for the purpose of research or independent studyNothing in this section shall be construed to prevent an individual from accessing materials that advocate theories described in subsection (c) for the purpose of research or independent study.(3)Contextual educationNothing in this section shall be construed to prevent a covered school from stating theories described in subsection (c) or assigning materials that advocate such theories for educational purposes in contexts that make it clear the school does not sponsor, approve, or endorse such theories or materials.(e)DefinitionsIn this section:(1)Covered schoolThe term covered school means an elementary school, a secondary school, or an institution of higher education.(2)ESEA TermsThe terms elementary school, local educational agency, secondary school, and State have the meanings given those terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(3)Institution of higher educationThe term institution of higher education has the meaning given that term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).(4)PromoteThe term promote, when used with respect to a race-based theory described in subsection (c), means—(A)to include such theories or materials that advocate such theories in curricula, reading lists, seminars, workshops, trainings, or other educational or professional settings in a manner that could reasonably give rise to the appearance of official sponsorship, approval, or endorsement;(B)to contract with, hire, or otherwise engage speakers, consultants, diversity trainers, and other persons for the purpose of advocating such theories;(C)to compel students to profess a belief in such theories; or(D)to segregate students or other individuals by race in any setting, including in educational or training sessions.